Exhibit 10.21

SECOND LIEN INTERCREDITOR AGREEMENT

THIS SECOND LIEN INTERCREDITOR AGREEMENT is dated as of October 6, 2017, by and
among VICI Properties 1 LLC, a Delaware limited liability company (the
“Company”), VICI FC Inc., a Delaware corporation (“Finco” and collectively with
the Company, the “Borrowers” or the “Issuers”), Wilmington Trust, National
Association (“Wilmington Trust”), as Credit Agreement Agent, UMB Bank, National
Association (“UMB”), as Initial Other First Priority Lien Obligations Agent,
each Other First Priority Lien Obligations Agent from time to time party hereto,
each in its capacity as First Lien Agent, UMB, as Trustee and each collateral
agent for any Future Second Lien Indebtedness from time to time party hereto,
each in its capacity as Second Priority Agent.

A. WHEREAS, the Company (i) is party to the First Lien Credit Agreement dated as
of October 6, 2017 (as amended, amended and restated, replaced, Refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company, the lenders party thereto from time to time, Wilmington
Trust, as administrative agent and collateral agent or any other agent from time
to time party thereto, and the other parties thereto, (ii) is party to the
Indenture dated as of October 6, 2017 (as amended, amended and restated,
replaced, Refinanced, supplemented or otherwise modified from time to time, the
“Initial Other First Priority Lien Obligations Agreement”), under which the
First Lien Notes were issued, among the Issuers, as issuers, the Subsidiary
Guarantors party thereto, as guarantors, and UMB, as trustee and (iii) may
become a party to Other First Priority Lien Obligations Credit Documents;

B. WHEREAS, the Issuers (i) are parties to the Indenture dated as of October 6,
2017 (as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Second Priority Senior Secured Notes
Indenture”), under which the Second Lien Notes were issued, among the Issuers,
as issuers, the Subsidiary Guarantors party thereto, as guarantors, and UMB, as
trustee and collateral agent and (ii) may become a party to Second Priority
Documents governing Future Second Lien Indebtedness; and

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

 



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrowers” shall have the meaning set forth in the recitals, and include the
successors of each entity in such capacity.

“Closing Date” shall mean October 6, 2017.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.

“Company” shall have the meaning set forth in the recitals, and its successors
in such capacity.

“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Agreement” shall have the meaning set forth in the recitals and shall
include, in the event such Credit Agreement is terminated or replaced and the
Company subsequently enters into any “Credit Agreement” (as defined in the
Second Priority Senior Secured Notes Indenture), the Credit Agreement
designated, within one hundred eighty (180) days of the execution thereof, by
the Company to each then extant First Lien Agent and Second Priority Agent to be
the “Credit Agreement” hereunder.

“Credit Agreement Agent” shall mean Wilmington Trust, in its capacity as
administrative agent and collateral agent for the Senior Lenders under the
Credit Agreement and the other Senior Lender Documents entered into pursuant to
the Credit Agreement, together with its successors in such capacity.

“Credit Agreement Lender” shall mean a “Lender” as defined in the Credit
Agreement.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding Senior Lender
Claims and, with respect to letters of credit or letter of credit guaranties
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the Credit Agreement, in each case
after or concurrently

 

2



--------------------------------------------------------------------------------

with the termination of all commitments to extend credit thereunder and (b) any
other Senior Lender Claims that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid; provided
that the Discharge of Senior Lender Claims shall not be deemed to have occurred
if such payments are made with the proceeds of other Senior Lender Claims that
constitute an exchange or replacement for or a refinancing of such Obligations
or Senior Lender Claims. In the event the Senior Lender Claims are modified and
the Obligations are paid over time or otherwise modified pursuant to
Section 1129 of the Bankruptcy Code, the Senior Lender Claims shall be deemed to
be discharged when the final payment is made, in cash, in respect of such
indebtedness and any obligations pursuant to such new indebtedness shall have
been satisfied.

“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

“Enforcement Actions” shall have the meaning set forth in Section 3.1.

“Finco” shall have the meaning set forth in the recitals, and its successors in
such capacity.

“First Lien Agent” shall mean each of (a) the Credit Agreement Agent and (b) any
Other First Priority Lien Obligations Agent.

“First Lien Intercreditor Agreement” shall having the meaning given to such term
in the Senior Collateral Agreement.

“First Priority Designated Agent” shall mean (i) so long as the First Lien
Intercreditor Agreement is in effect, the “Applicable Authorized Agent” under
the First Lien Intercreditor Agreement, or (ii) if the First Lien Intercreditor
Agreement is not in effect, such agent or trustee as is designated “First
Priority Designated Agent” by Senior Lenders holding a majority in principal
amount of the Senior Lender Claims then outstanding.

“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company or any of its Subsidiaries that are to be
secured on a pari passu or junior basis to the Noteholder Claims and are so
designated as Future Second Lien Indebtedness in accordance with Section 8.22
hereof; provided, however, that such Future Second Lien Indebtedness is
permitted to be so incurred in accordance with any Senior Lender Documents and
any Second Priority Documents, as applicable.

“Grantors” shall mean the Company, the other Borrowers and each Subsidiary of a
Borrower, in each case, that has executed and delivered a Second Priority
Collateral Document or a Senior Collateral Document.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture, the Credit Agreement, or the Other First Priority Lien Obligations
Credit Documents.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.

 

3



--------------------------------------------------------------------------------

“Initial Other First Priority Lien Obligations Agent” shall mean UMB, in its
capacity as trustee under the Initial Other First Priority Lien Obligations
Agreement, together with its successors in such capacity.

“Initial Other First Priority Lien Obligations Agreement” shall have the meaning
set forth in the recitals.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Issuers” shall have the meaning set forth in the recitals, and their respective
successors in such capacity.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien (statutory or otherwise),
hypothecation, collateral assignment, pledge, charge, security interest or
similar encumbrance in or on such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Loan Documents” means the Credit Agreement and the other “Loan Documents” as
defined in the Credit Agreement.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

“Noteholder Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Collateral Agreement (Second
Lien) dated as of October 6, 2017, among the Issuers, certain other Grantors and
the Trustee in respect of the Second Priority Senior Secured Notes Indenture, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.

 

4



--------------------------------------------------------------------------------

“Notes” shall mean (a) the Second Lien Notes and (b) any additional notes issued
under the Second Priority Senior Secured Notes Indenture by the Borrower, to the
extent permitted by the Second Priority Senior Secured Notes Indenture, the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents,
any other Senior Lender Documents and any Second Priority Document, as
applicable.

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of any Grantor
under any Senior Lender Document or Second Priority Document include the
obligations to pay principal, interest (including interest, expenses, fees and
other amounts accrued on or accruing after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for post-filing interest,
expenses, fees and other amounts is allowed or allowable in such proceeding) or
premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Grantor to reimburse any amount in respect of any
of the foregoing that any Senior Lender or Second Priority Secured Party, in its
sole discretion, many elect to pay or advance on behalf of such Grantor.

“Other First Priority Lien Obligations” means all Obligations owing under any
Other First Priority Lien Obligations Document, including under the Initial
Other First Priority Lien Obligations Agreement; provided, however, for the
avoidance of doubt, none of the Obligations under the Credit Agreement or any
other Loan Document shall constitute Other First Priority Lien Obligations.

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Other First Priority Lien Obligations Credit Document, the Person elected,
designated or appointed as the administrative agent, trustee, collateral agent
or similar representative with respect to such Other First Priority Lien
Obligations Credit Document by or on behalf of the holders of such Other First
Priority Lien Obligations, and its respective successors in such capacity,
including the Initial Other First Priority Lien Obligations Agent.

“Other First Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (c) instruments or agreements
evidencing any other indebtedness, in each case in respect of which (other than
with respect to the Initial Other First Priority Lien Obligations Agreement) a
First Lien Agent has become a party hereto in accordance with Section 8.22
hereof. For the avoidance of doubt, “Other First Priority Lien Obligations
Credit Document” includes the Initial Other First Priority Lien Obligations
Agreement.

 

5



--------------------------------------------------------------------------------

“Other First Priority Lien Obligations Documents” means each Other First
Priority Lien Obligations Credit Document and each Other First Priority Lien
Obligations Security Document related thereto.

“Other First Priority Lien Obligations Security Documents” means any security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Other First Priority Lien Obligations.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof perfects a valid Lien thereon under the Uniform Commercial Code.

“Recovery” shall have the meaning set forth in Section 6.4.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, letter of credit
facility, indenture, note purchase agreement or other agreement. “Refinanced”
and “Refinancing” have correlative meanings.

“Required Lenders” shall mean, with respect to any Senior Lender Documents,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Lender Documents (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Lender Documents).

“Second Lien Notes” shall mean the Borrower’s Second Priority Senior Secured
Notes due 2023, issued pursuant to the Second Priority Senior Secured Notes
Indenture and any notes issued by the Borrower in exchange for, and as
contemplated by, the Second Lien Notes and the related registration rights
agreement with substantially identical terms as the Second Lien Notes.

“Second Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second Lien
Indebtedness.

“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees and expenses of the collateral agent for any Future Second
Lien Indebtedness.

 

6



--------------------------------------------------------------------------------

“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of the Grantors, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Second Priority Claim.

“Second Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement(s) with respect to any Future Second Lien
Indebtedness.

“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in principal amount of the Second Priority Claims then
outstanding or by their Second Priority Agent; it being understood that as of
the date of this Agreement and for so long as any Obligations under the Second
Priority Senior Secured Notes Indenture remain outstanding, the Trustee shall be
so designated Second Priority Designated Agent.

“Second Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second Lien
Indebtedness.

“Second Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second Priority Claims.

“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the collateral
agent for any Future Second Lien Indebtedness.

“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.

“Secured Hedge Agreements” shall mean each Secured Swap Agreement (as defined in
the Credit Agreement).

“Section 363 Event” shall have the meaning set forth in Section 6.01 of this
Agreement.

“Section 363 Notice” shall have the meaning set forth in Section 6.01 of this
Agreement.

“Senior Collateral Agreement” shall mean the Collateral Agreement (First Lien),
dated as of October 6, 2017, among the Company, certain other Grantors, and
Wilmington Trust, as collateral agent for the secured parties referred to
therein.

 

7



--------------------------------------------------------------------------------

“Senior Collateral Documents” shall mean the Senior Collateral Agreement, the
Other First Priority Lien Obligations Security Documents, the Initial Other
First Priority Lien Obligations Agreement, the Mortgages (as defined in the
Credit Agreement), the Ship Mortgages (as defined in the Credit Agreement), the
IP Security Agreements (as defined in the Senior Collateral Agreement) and each
of the security agreements and other instruments and documents pursuant to which
a Lien is now or hereafter granted securing any Senior Lender Claims or under
which rights or remedies with respect to such Lien are at any time governed.

“Senior Lender Cash Management Obligations” shall mean, with respect to any
Grantor, all Obligations of such Grantor in respect of any Overdraft Line and
any Secured Cash Management Agreement (each as defined in the Credit Agreement).

“Senior Lender Claims” shall mean all Obligations arising under the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents and any
other Senior Lender Documents, whether or not such Obligations constitute
Indebtedness, including, without limitation, (a) Obligations arising under
Secured Hedge Agreements, (b) Senior Lender Cash Management Obligations and
(c) Obligations under any agreement that is an exchange or replacement for or an
extension, increase or Refinancing of any other Senior Lender Claims. Senior
Lender Claims shall include (i) all “Secured Obligations”, as defined in the
Senior Collateral Agreement and (ii) all interest, expenses, fees and other
amounts accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Senior Lender Documents whether or not the claim for
such interest or expenses is allowed or allowable as a claim in such Insolvency
or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.

“Senior Lender Documents” shall mean the Loan Documents, the Other First
Priority Lien Obligations Credit Documents, the Senior Collateral Documents and
each of the other agreements, documents and instruments (including each
agreement, document or instrument providing for or evidencing a Senior Lender
Hedging Obligation or Senior Lender Cash Management Obligation) providing for,
evidencing or securing any Senior Lender Claim, including, without limitation,
any Obligation under the Credit Agreement and any other related document or
instrument executed or delivered pursuant to any such document at any time or
otherwise evidencing or securing any Obligation arising under any such document.

“Senior Lender Hedging Obligations” shall mean any Obligations under Secured
Hedge Agreements.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.

“Subsidiary” shall mean any “Subsidiary” (as defined in the Credit Agreement) of
any Borrower.

“Trustee” shall mean UMB, in its capacity as trustee under the Second Priority
Senior Secured Notes Indenture and as collateral agent under the Noteholder
Collateral Documents, and its successors in such capacity.

 

8



--------------------------------------------------------------------------------

“UMB” shall have the meaning set forth in the recitals, and its successors in
each such capacity.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

“Wilmington Trust” shall have the meaning set forth in the recitals, and its
successors in such capacity.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document or statute or regulation herein shall be construed
as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented, restated, replaced,
extended, renewed or otherwise modified in accordance with this Agreement,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections shall be construed to refer to Sections of this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Second
Priority Secured Parties on the Common Collateral or of any Liens granted to any
First Lien Agent or Senior Lenders on the Common Collateral, (ii) any provision
of the UCC, any Bankruptcy Law, or any applicable law or the Second Priority
Documents or the Senior Lender Documents, (iii) whether any First Lien Agent,
either directly or through agents, holds possession of, or otherwise has control
over, all or any part of the Common Collateral, (iv) the fact that any such
Liens may be subordinated, voided, avoided, invalidated or lapsed or (v) any
other circumstance of any kind or nature whatsoever, each Second Priority Agent,
on behalf of itself and each applicable Second Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any Senior Lender
Claims now or hereafter held by or on behalf of any First Lien Agent or any
Senior Lenders or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second Priority Claims and (b) any Lien on the
Common Collateral securing any Second Priority Claims now or hereafter held by
or on behalf of the Trustee or any Second Priority Secured Parties or any agent
or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be

 

9



--------------------------------------------------------------------------------

junior and subordinate in all respects to all Liens on the Common Collateral
securing any Senior Lender Claims. All Liens on the Common Collateral securing
any Senior Lender Claims shall be and remain senior in all respects and prior to
all Liens on the Common Collateral securing any Second Priority Claims for all
purposes, whether or not such Liens securing any Senior Lender Claims are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each Second Priority Agent, for itself and
on behalf of each applicable Second Priority Secured Party, and each First Lien
Agent, for itself and on behalf of each Senior Lender in respect of which it
serves as First Lien Agent, agrees that it shall not (and hereby waives any
right to) take any action to challenge, contest or support any other Person in
contesting or challenging, directly or indirectly, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, perfection, priority or
enforceability of (a) a Lien securing any Senior Lender Claims held (or
purported to be held) by or on behalf of any First Lien Agent or any of the
Senior Lenders or any agent or trustee therefor in any Senior Lender Collateral
other than any such Lien (excluding any Lien granted or deemed granted to secure
Senior Lender Claims pursuant to Section 2.3) prohibited under (x) the Second
Priority Documents or (y) the Senior Lender Documents, in each case, then in
effect at the time of incurrence or (b) a Lien securing any Second Priority
Claims held (or purported to be held) by or on behalf of any Second Priority
Secured Party in the Common Collateral other than any such Lien prohibited under
(x) the Second Priority Documents or (y) the Senior Lender Documents, in each
case, then in effect at the time of incurrence, as the case may be; provided,
however, that nothing in this Agreement shall be construed to prevent or impair
the rights of any First Lien Agent or any Senior Lender to enforce this
Agreement (including the priority of the Liens securing the Senior Lender Claims
as provided in Section 2.1) or any of the Senior Lender Documents.

2.3 No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred and subject to Section 6, each Second Priority Agent agrees, for itself
and on behalf of each applicable Second Priority Secured Party, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, that it shall not acquire or hold any Lien on any
assets of the Company or any other Grantor securing any Second Priority Claims
that are not also subject to the first-priority Lien in respect of the Senior
Lender Claims under the Senior Lender Documents. If any Second Priority Agent or
any Second Priority Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any collateral that is not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents, then such Second Priority Agent shall, without the need for
any further consent of any party and notwithstanding anything to the contrary in
any other document, be deemed to also hold and have held such lien for the
benefit of the First Lien Agents as security for the Senior Lender Claims
(subject to the lien priority and other terms hereof) and shall promptly notify
each First Lien Agent in writing of the existence of such Lien and in any event
take such actions as may be requested by any First Lien Agent to assign or
release such Liens to the First Lien Agents (and/or each of its designee) as
security for the applicable Senior Lender Claims. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to any First Lien
Agent or any other Senior Lender, each Second Priority Agent agrees, for itself
and on behalf of the other Second Priority Secured Parties, that any amounts
received by or distributed to any Second Priority Secured Party pursuant to or
as a result of any Lien granted in contravention of this Section 2.3 shall be
subject to Section 4.1 and Section 4.2.

 

10



--------------------------------------------------------------------------------

2.4 Perfection of Liens. Neither the First Lien Agents nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agents
and the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Lenders and the Second Priority Secured Parties and shall not impose on the
First Lien Agents, the Second Priority Agents, the Second Priority Secured
Parties or the Senior Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

2.5 Waiver of Marshalling. Until the Discharge of Senior Lender Claims, each
Second Priority Agent, on behalf of itself and the applicable Second Priority
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Common Collateral or any other similar rights a junior secured creditor
may have under applicable law.

2.6 Nature Of Senior Lender Claims. Each Second Priority Representative, on
behalf of itself and each applicable Second Priority Secured Party, acknowledges
that (a) a portion of the Senior Lender Claims may be revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed, (b) the terms of the
Senior Lender Documents and the Senior Lender Claims may be amended, restated,
amended and restated, supplemented or otherwise modified, and the Senior Lender
Claims, or a portion thereof, may be Refinanced from time to time and (c) the
aggregate amount of the Senior Lender Claims may be increased, in each case,
without notice to or consent by the Second Priority Representatives or the
Second Priority Secured Parties and without affecting the provisions hereof,
except as otherwise expressly set forth herein. The Lien priorities provided for
in Section 2.1 shall not be altered or otherwise affected by any amendment,
restatement, amendment and restatement, supplement or other modification, or any
Refinancing, of either the Senior Lender Claims or the Second Priority Claims,
or any portion thereof. As between the Company and the other Grantors and the
Second Priority Secured Parties, the foregoing provisions will not limit or
otherwise affect the obligations of the Company and the other Grantors contained
in any Second Priority Document with respect to the incurrence of additional
Senior Lender Claims.

2.7 Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other Senior Lender Documents or Second Priority Documents to the contrary,
collateral consisting of cash and deposit account balances pledged to secure
Obligations under the Credit Agreement consisting of reimbursement obligations
in respect of letters of credit or otherwise held by the First Lien Agent
pursuant to Section 2.05 of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Common Collateral.

 

11



--------------------------------------------------------------------------------

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second Priority Agent or any Second
Priority Secured Party will (w) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Common Collateral
or any other security in respect of any applicable Second Priority Claims, or
exercise any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (x) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Common Collateral or any other
collateral by any First Lien Agent or any Senior Lender in respect of the Senior
Lender Claims, the exercise of any right by any First Lien Agent or any Senior
Lender (or any agent or sub-agent on their behalf) in respect of the Senior
Lender Claims under any lockbox agreement, control agreement, management
agreement, lease, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Second Priority Agent or any Second Priority Secured
Party either is a party or may have rights as a third party beneficiary, or any
other exercise by any such party, of any rights and remedies relating to the
Common Collateral or any other collateral under the Senior Lender Documents or
otherwise in respect of Senior Lender Claims, (y) commence, or otherwise join
in, any involuntary Insolvency or Liquidation Proceeding with respect to any
Grantor or (z) object to the forbearance by the Senior Lenders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Common Collateral or any other collateral in
respect of Senior Lender Claims (collectively, “Enforcement Actions”) and
(ii) except as otherwise provided in the proviso to this clause (ii), each First
Lien Agent and the Senior Lenders shall have the exclusive right to enforce
rights, exercise remedies (including setoff and the right to credit bid their
debt) and make determinations regarding the release, disposition or restrictions
with respect to the Common Collateral and to direct the time, method, and place
for exercising such right or remedy or conducting any proceeding with respect
thereto, without any consultation with or the consent of any Second Priority
Agent or any Second Priority Secured Party; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Company or any
other Grantor, each Second Priority Agent may file a proof of claim or statement
of interest with respect to the applicable Second Priority Claims, (B) each
Second Priority Agent may take any action (not adverse to the prior Liens on the
Common Collateral securing the Senior Lender Claims, or the rights of either
First Lien Agent or the Senior Lenders to exercise remedies in respect thereof)
as necessary in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Common
Collateral, (C) in any Insolvency or Liquidation Proceeding commenced by or
against the Company or any other Grantor, each Second Priority Agent may file
any necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of such Second Priority Agent or
Second Priority Secured Parties, (D) except as provided in clause (i)(y) of this
subsection (a), each Second Priority Agent may file any pleadings, objections,
motions, or agreements which assert rights available to unsecured creditors of
the Company or any other Grantor arising under any Insolvency or Liquidation
Proceeding or applicable non-bankruptcy law and (E) each

 

12



--------------------------------------------------------------------------------

Second Priority Agent and each Second Priority Secured Party may vote on any
plan of reorganization in any Insolvency or Liquidation Proceeding of the
Company or any other Grantor, in each case (A) through (E) above, to the extent
such action is not inconsistent with, or could not result in a resolution
inconsistent with, the terms of this Agreement. In exercising rights and
remedies with respect to the Senior Lender Collateral, each First Lien Agent and
the Senior Lenders may enforce the provisions of the Senior Lender Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Common Collateral or other collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured lender under the uniform commercial code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the applicable Second Priority Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(a),
the sole right of the Second Priority Agents and the Second Priority Secured
Parties with respect to the Common Collateral or any other collateral is to hold
a Lien on the Common Collateral or such other collateral in respect of the
applicable Second Priority Claims pursuant to the Second Priority Documents, as
applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior Lender
Claims has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a) above, each Second
Priority Agent, for itself and on behalf of each applicable Second Priority
Secured Party, (i) agrees that no Second Priority Agent or any Second Priority
Secured Party will take any action that would hinder any exercise of remedies
undertaken by any First Lien Agent or Senior Lenders with respect to the Common
Collateral or any other collateral under the Senior Lender Documents, including
any sale, lease, exchange, transfer or other disposition of the Common
Collateral or such other collateral, whether by foreclosure or otherwise,
(ii) hereby waives any and all rights it or any Second Priority Secured Party
may have as a junior lien creditor or otherwise to object to the manner in which
any First Lien Agent or Senior Lenders seek to enforce or collect the Senior
Lender Claims or the Liens granted in any of the Senior Lender Collateral,
regardless of whether any action or failure to act by or on behalf of any First
Lien Agent or Senior Lenders is adverse to the interests of the Second Priority
Secured Parties, and (iii) hereby acknowledges that any Senior Lender may direct
the First Lien Designated Agent to take actions to enforce rights or exercise
remedies (v) in any manner in its sole discretion in compliance with applicable
law, (w) without consultation with or the consent of any Second Priority Secured
Parties, (x) regardless of whether or not an Insolvency or Liquidation
Proceeding has commenced, (y) regardless of any provision of any Second Priority
Debt Documents (other than this Agreement) and (z) regardless of whether or not
such exercise is adverse to the interest of any Second Priority Secured Parties.

 

13



--------------------------------------------------------------------------------

(d) Each Second Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Document
shall be deemed to restrict in any way the rights and remedies of any First Lien
Agent or Senior Lenders with respect to the Senior Lender Collateral as set
forth in this Agreement and the Senior Lender Documents.

3.2 Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and any First Lien Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral or
any other collateral under any of the applicable Second Priority Documents or
otherwise in respect of the applicable Second Priority Claims relating to the
Common Collateral.

3.3 Actions Upon Breach. If any Second Priority Secured Party, in contravention
of the terms of this Agreement, in any way takes, attempts to or threatens to
take any Enforcement Action (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), this
Agreement shall create an irrebuttable presumption and admission by such Second
Priority Secured Party that relief against such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief is
necessary to prevent irreparable harm to the Senior Lenders, it being understood
and agreed by each Second Priority Agent on behalf of each applicable Second
Priority Secured Party that (i) the Senior Lenders’ damages from its actions may
at that time be difficult to ascertain and may be irreparable, and (ii) each
Second Priority Secured Party irrevocably waives any defense that the Grantors
and/or the Senior Lenders cannot demonstrate damage and/or can be made whole by
the awarding of damages, any defense based on the adequacy of a remedy at law,
and any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any First Lien Agent or any
other Senior Lender.

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of Senior Lender Claims
has not occurred and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, the Common Collateral and any other collateral in
respect of the Second Priority Claims or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Common Collateral
or other collateral upon the exercise of remedies as a secured party (including
an Enforcement Action), shall be applied by the First Lien Agents to the Senior
Lender Claims in such order as specified in the relevant Senior Lender Documents
until the Discharge of Senior Lender Claims has occurred. Upon the Discharge of
Senior Lender Claims, subject to Section 5.7 hereof, each of the First Lien
Agents shall deliver promptly to the Second Priority Designated Agent any Common
Collateral or proceeds thereof held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Second Priority Designated Agent ratably to the
Second Priority Claims in such order as specified in the Second Priority
Documents.

 

14



--------------------------------------------------------------------------------

4.2    Payments Over. Any Common Collateral or other collateral in respect of
the Second Priority Claims or proceeds thereof received by any Second Priority
Agent or any Second Priority Secured Party in connection with the exercise of
any right or remedy (including setoff or recoupment) relating to the Common
Collateral or such other collateral prior to the Discharge of Senior Lender
Claims shall be segregated and held for the benefit of and forthwith paid over
to the First Priority Designated Agent (and/or its designees) for the benefit of
the Senior Lenders in the same form as received, with any necessary endorsements
or as a court of competent jurisdiction may otherwise direct. The First Lien
Agents are each hereby individually authorized to make any such endorsements as
agent for any Second Priority Agent or any such Second Priority Secured Party.
This authorization is coupled with an interest and is irrevocable.

SECTION 5. Other Agreements.

5.1 Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is:

(A) sold, transferred or otherwise disposed of:

(i) by the owner of such Common Collateral in a transaction not prohibited under
the Credit Agreement, the Other First Priority Lien Obligations Credit Documents
and each other Senior Lender Document (if any); or

(ii) prior to the Discharge of Senior Lender Claims, to the extent that any of
the First Lien Agents has consented to such sale, transfer or disposition; or

(B) otherwise released as permitted by the Credit Agreement and the Other First
Priority Lien Obligations Credit Documents,

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing Senior Lender
Claims are released and discharged. Upon delivery to each Second Priority Agent
of a notice from any First Lien Agent stating that any release of Liens securing
or supporting the Senior Lender Claims has become effective (or shall become
effective upon each Second Priority Agent’s release) (whether in connection with
a sale of such assets by the relevant Grantor pursuant to the preceding
sentence, the exercise of remedies in respect of, such Common Collateral or
otherwise), each Second Priority Agent will promptly execute and deliver such
instruments, releases, termination statements or other documents confirming such
release on customary terms.

(b) Each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby irrevocably constitutes and appoints each
First Lien Agent and any officer or agent of such First Lien Agent, with full
power of substitution, as its true and

 

15



--------------------------------------------------------------------------------

lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of each Second Priority Agent or such holder or in such First Lien
Agent’s own name, from time to time in such First Lien Agent’s discretion, for
the purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Section 5.1,
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral or other collateral to the
repayment of Senior Lender Claims pursuant to the Senior Lender Documents;
provided that nothing in this Section 5.1(c) shall be construed to prevent or
impair the rights of the Second Priority Agents or the Second Priority Secured
Parties to receive proceeds in connection with the Second Priority Claims not
otherwise in contravention of this Agreement.

5.2 Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, each First Lien Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral or any other collateral in respect of the Second Priority Claims in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral or such other
collateral. Unless and until the Discharge of Senior Lender Claims has occurred,
all proceeds of any such policy and any such award if in respect of the Common
Collateral or such other collateral shall be paid (a) first, prior to the
occurrence of the Discharge of Senior Lender Claims, to the First Lien Agents
for the benefit of Senior Lenders pursuant to the terms of the Senior Lender
Documents, (b) second, after the occurrence of the Discharge of Senior Lender
Claims, to the Second Priority Agents for the benefit of the Second Priority
Secured Parties pursuant to the terms of the applicable Second Priority
Documents and (c) third, if no Second Priority Claims are outstanding, to the
owner of the subject property, such other person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Agent or any Second Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to any First Lien Agent in
accordance with the terms of Section 4.2.

5.3 Amendments to Second Priority Collateral Documents.

(a) So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each Second Priority Agent
agrees that each applicable Second Priority Collateral Document executed as of
the date hereof shall include the following language (or language to similar
effect approved by the First Priority Designated Agent):

 

16



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the applicable Second Priority Agent for the benefit of the
Secured Parties pursuant to this agreement are expressly subject and subordinate
to the liens and security interests granted to Wilmington Trust, National
Association as collateral agent (and its permitted successors), for the benefit
of the secured parties referred to below, pursuant to the Collateral Agreement
(First Lien) dated as of October 6, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time), from the Company and the
other “Pledgors” referred to therein, in favor of Wilmington Trust, National
Association, as collateral agent for the benefit of the secured parties referred
to therein and other Senior Collateral Documents (as defined in the Second Lien
Intercreditor Agreement (defined below)) and to the liens and security interests
granted to Other First Priority Lien Obligations Agent pursuant to Other First
Priority Lien Obligations Security Document (as amended, supplemented or
otherwise modified from time to time), and (ii) the exercise of any right or
remedy by the applicable Second Priority Agent hereunder is subject to the
limitations and provisions of the Second Lien Intercreditor Agreement dated as
of October 6, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Second Lien Intercreditor Agreement”), by and among
Wilmington Trust, National Association in its capacity as First Lien Agent, UMB
Bank, National Association, as Initial Other First Priority Lien Obligations
Agent and UMB Bank, National Association, as Trustee. In the event of any
conflict between the terms of the Second Lien Intercreditor Agreement and the
terms of this agreement, the terms of the Second Lien Intercreditor Agreement
shall govern.”

(b) In the event that the First Lien Agents or the Senior Lenders enter into any
amendment, waiver or consent in respect of or replace any Senior Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the First Lien Agents, the
Senior Lenders, the Company or any other Grantor thereunder (including the
release of any Liens in Senior Lender Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Second Priority Collateral Document without the consent of any Second
Priority Agent or any Second Priority Secured Party and without any action by
any Second Priority Agent or any Second Priority Secured Party; provided, that
such amendment, waiver or consent does not materially adversely affect the
rights of the Second Priority Secured Parties or the interests of the Second
Priority Secured Parties in the Second Priority Collateral and not the other
creditors of the Company or such Grantor, as the case may be, that have a
security interest in the affected collateral in a like or similar manner
(without regard to the fact that the Lien of such Senior Collateral Document is
senior to the Lien of the Comparable Second Priority Collateral Document). The
relevant First Lien Agent shall give written notice of such amendment, waiver or
consent to each Second Priority Agent; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Second Priority Collateral Document as set
forth in this Section 5.3(b).

(c) Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, no Second Priority Collateral
Document shall be entered into unless the collateral covered thereby is also
subject to a perfected first-priority interest in favor of the First Lien Agents
for the benefit of the Senior Lenders pursuant to the Senior Collateral
Documents.

 

17



--------------------------------------------------------------------------------

5.4 Rights As Unsecured Creditors. Except as provided in Section 3.1(a)(i)(y),
the Second Priority Agents and the Second Priority Secured Parties may exercise
rights and remedies as an unsecured creditor against the Company or any Grantor
in accordance with the terms of the applicable Second Priority Documents and
applicable law, in each case to the extent not inconsistent with the provisions
of this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Second Priority Agent or any Second Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of (a) the exercise by any Second Priority Agent or any Second
Priority Secured Party of rights or remedies as a secured creditor in respect of
Common Collateral or other collateral or (b) enforcement in contravention of
this Agreement of any Lien in respect of Second Priority Claims held by any of
them. In the event any Second Priority Agent or any Second Priority Secured
Party becomes a judgment lien creditor or other secured creditor in respect of
Common Collateral or other collateral as a result of its enforcement of its
rights as an unsecured creditor in respect of Second Priority Claims or
otherwise, such judgment or other lien shall be subject to Section 2.3 and be
subordinated to the Liens securing Senior Lender Claims on the same basis as the
other Liens securing the Second Priority Claims are so subordinated to such
Liens securing Senior Lender Claims under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Agents or the Senior Lenders may have with respect to the Senior
Lender Collateral.

5.5 First Lien Agents as Gratuitous Bailees for Perfection.

(a) Each First Lien Agent agrees to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee and/or gratuitous
agent for each Second Priority Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the Second Priority Collateral Agreements, subject to the terms and conditions
of this Section 5.5 (such bailment being intended, among other things, to
satisfy the requirements of the UCC to obtain possession or control thereof,
including Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).

(b) In the event that any First Lien Agent (or its agent or bailees) has Lien
filings against Intellectual Property (as defined in the Senior Collateral
Agreement) that is part of the Common Collateral that are necessary for the
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee and/or gratuitous agent for each Second
Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the Second Priority
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

(c) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, any First Lien
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Senior Lender Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Agents and the Second Priority Secured Parties with respect to such Pledged
Collateral shall at all times be subject to the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

(d) The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee and/or
gratuitous agent for each Second Priority Agent for purposes of perfecting the
Lien held by the Second Priority Secured Parties.

(e) The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this
Section 5.5, as agent and gratuitous bailee and/or gratuitous agent with respect
to the Common Collateral.

(f) Upon the Discharge of Senior Lender Claims, the relevant First Lien Agent
shall upon request by any Grantor deliver to the Second Priority Designated
Agent, to the extent that it is legally permitted to do so, the remaining
Pledged Collateral (if any) and to the extent such Pledged Collateral is in the
possession or control of such First Lien Agent (or its agents or bailees)
together with any necessary endorsements (or otherwise allow the Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct.

(g) Neither the First Lien Agents nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement or the Senior Collateral Documents or any assurance of
payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

5.6 Second Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee and/or gratuitous agent for the other
Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the applicable
Second Priority Collateral Agreement, subject to the terms and conditions of
this Section 5.6.

(b) In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Senior Collateral Agreement) that is part of the Common Collateral that are
necessary for the perfection of Liens in such Common Collateral, upon the
Discharge of Senior Lender Claims, the Second Priority Designated Agent agrees
to hold such Liens as gratuitous bailee and/or gratuitous agent for the other
Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the applicable Second
Priority Collateral Agreement, subject to the terms and conditions of this
Section 5.6.

 

19



--------------------------------------------------------------------------------

(c) The Second Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second Priority Agents or the
First Lien Agent to assure that the Pledged Collateral is genuine or owned by
the Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Common Collateral except as expressly set forth in this
Section 5.6. The duties or responsibilities of the Second Priority Designated
Agent under this Section 5.6 upon the Discharge of Senior Lender Claims shall be
limited solely to holding the Pledged Collateral as gratuitous bailee and/or
gratuitous agent for the other Second Priority Agents for purposes of perfecting
the Lien held by the applicable Second Priority Secured Parties.

(d) The Second Priority Designated Agent shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee and/or gratuitous agent with respect to the Common Collateral.

(e) In the event that the Second Priority Designated Agent shall cease to be so
designated the Second Priority Designated Agent pursuant to the definition of
such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together with any
necessary endorsements (or otherwise allow the successor Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second Priority
Designated Agent shall perform all duties of the Second Priority Designated
Agent as set forth herein.

5.7 Release Upon Discharge of Senior Lender Claims; No Release If Event of
Default; Reinstatement.

(a) Except as otherwise provided in clause (b) of this Section 5.7, upon the
Discharge of Senior Lender Claims and the concurrent release of the Liens
securing Senior Lender Claims and all other Indebtedness that is secured by
Liens on the Common Collateral, the Liens in favor of the Second Priority
Secured Parties shall automatically be released and discharged.

(b) Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).

 

20



--------------------------------------------------------------------------------

(c) If, at any time substantially concurrently with or after the Discharge of
Senior Lender Claims has occurred, the Company incurs and designates or
Refinances any Senior Lender Claims, then such Discharge of Senior Lender Claims
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Lender Claims), and the applicable agreement governing such Senior Lender Claims
shall automatically be treated as the Credit Agreement for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Common Collateral set forth herein and the granting by the First Lien Agents
of amendments, waivers and consents hereunder. Upon receipt of notice of such
designation (including the identity of any new First Lien Agent), each Second
Priority Agent shall promptly (i) enter into such documents and agreements,
including amendments or supplements to this Agreement, as such new First Lien
Agent shall reasonably request in writing in order to provide the new First Lien
Agent the rights of the First Lien Agents contemplated hereby and (ii) to the
extent then held by any Second Priority Agent, deliver to such First Lien Agent
the Pledged Collateral that is Common Collateral together with any necessary
endorsements (or otherwise allow such First Lien Agent to obtain possession or
control of such Pledged Collateral).

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First Lien Agent shall desire
to permit the use of cash collateral or to permit the Company or any other
Grantor to obtain financing under Section 363 or Section 364 of Title 11 of the
United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest (and
shall be deemed to have consented to) (a) such use of cash collateral or DIP
Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by Section 6.3) and, to the
extent the Liens securing the Senior Lender Claims under the Senior Lender
Documents are subordinated or pari passu with such DIP Financing, the Liens on
such Common Collateral and any other collateral shall be automatically
subordinated to (i) the Liens granted in connection with such DIP Financing (and
all Obligations relating thereto) on the same basis as the other Liens securing
the Second Priority Claims are so subordinated to Liens securing Senior Lender
Claims under this Agreement and (ii) any “carve-out” for professional and United
States Trustee fees agreed to by the First Priority Designated Agent and each
Second Priority Agent (on behalf of each applicable Second Priority Secured
Party) shall confirm such priority upon request of any First Lien Agent or the
Borrower, (b) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Lender Claims
made by any First Lien Agent or any holder of Senior Lender Claims, (c) any
lawful exercise by any holder of Senior Lender Claims of the right to credit bid
Senior Lender Claims at any sale in foreclosure of Senior Lender Collateral
pursuant to Section 363(k) of the Bankruptcy Code or otherwise free and clear of
the Liens on the Common Collateral securing the Second Priority Claims or other
claims under Section 363 of the Bankruptcy Code or otherwise (so long as the

 

21



--------------------------------------------------------------------------------

respective interests of the Second Priority Secured Parties attach to any net
proceeds thereof subject to the relative priorities in this Agreement), (d) any
other request for judicial relief made in any court by any holder of Senior
Lender Claims relating to the lawful enforcement of any Lien on Senior Lender
Collateral, (e) a sale or other Disposition, a motion to sell or Dispose or the
bidding procedure for such sale or Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code (any such sale or motion, a “Section 363 Event” and any notice
or ruling issued by a court of competent jurisdiction in respect of such
Section 363 Event, a “Section 363 Notice”) if (1) the requisite holders of
Senior Lender Claims shall have consented to such sale or Disposition, such
motion to sell or Dispose or such bidding procedure for such sale or Disposition
of such Collateral, and (2) the respective interests of the Second Priority
Secured Parties will attach to the proceeds of the sale in the same respective
priorities as set forth in this Agreement or (f) any order relating to a sale of
assets of any Grantor for which any First Lien Agent has consented that
provides, to the extent the sale is to be free and clear of Liens, that the
Liens securing the Senior Lender Claims and the Second Priority Claims will
attach to the proceeds of the sale on the same basis of priority as the Liens
securing the Senior Lender Collateral do to the Liens securing the Second
Priority Collateral in accordance with this Agreement.

6.2 Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral or any other
collateral, without the prior written consent of all First Lien Agents and
Required Lenders.

6.3 Adequate Protection. Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by any First
Lien Agent or Senior Lenders for adequate protection, (b) any objection by any
First Lien Agent or Senior Lenders to any motion, relief, action or proceeding
based on such First Lien Agent’s or the Senior Lenders’ claiming a lack of
adequate protection, or (c) the allowance and/or payment of pre- or
post-petition interest, fees, expenses or other amounts of any First Lien Agent
or any other Senior Lender under Section 506(b) or 506(c) of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law (as adequate protection or
otherwise). Notwithstanding the foregoing, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Lenders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of
Title 11 of the United States Code or any similar law, then each Second Priority
Agent, on behalf of itself and any applicable Second Priority Secured Party,
(A) may seek or request adequate protection in the form of a replacement Lien on
such additional collateral, which Lien is subordinated to the Liens securing the
Senior Lender Claims and such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to the Liens securing Senior Lender Claims under this
Agreement and (B) agrees that it will not seek or request, and will not accept,
adequate protection in any other form, and (ii) in the event any Second Priority
Agent, on behalf of itself or any applicable Second Priority Secured Party,
seeks or requests adequate protection and such adequate protection is granted in
the form of additional collateral, then such Second Priority Agent, on behalf of
itself or each such Second

 

22



--------------------------------------------------------------------------------

Priority Secured Party, agrees that the First Lien Agent shall also be granted a
senior Lien on such additional collateral as security for the applicable Senior
Lender Claims and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Claims shall be subordinated to the
Liens on such collateral securing the Senior Lender Claims and any such DIP
Financing (and all Obligations relating thereto) and any other Liens granted to
the Senior Lenders as adequate protection on the same basis as the other Liens
securing the Second Priority Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement.

6.4 Avoidance Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then as among the parties hereto the Senior Lender Claims shall be
deemed to be reinstated to the extent of such Recovery and to be outstanding as
if such payment had not occurred and the Senior Lenders shall be entitled to a
Discharge of Senior Lender Claims with respect to all such recovered amounts and
shall have all rights hereunder until such time. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

6.5 Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or any law in respect of the
perfection of security interest, shall be effective before, during and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.

6.6 Waivers. Until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the United States Bankruptcy Code senior to or on a parity with the Liens
securing the Senior Lender Claims for costs or expenses of preserving or
disposing of any Common Collateral or other collateral, and (b) waives any claim
it may now or hereafter have arising out of the election by any Senior Lender of
the application of Section 1111(b)(2) of the Bankruptcy Code.

6.7 Separate Grants Of Security And Separate Classifications. In any Insolvency
or Liquidation Proceeding, each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Common Collateral, the Second Priority Claims are fundamentally different from
the Senior Lender Claims and must be separately classified in any plan of

 

23



--------------------------------------------------------------------------------

reorganization or similar dispositive restructuring plan proposed, confirmed or
adopted in such an Insolvency or Liquidation Proceeding. To further effectuate
the intent of the parties as provided in the immediately preceding sentence, if
it is held that any claims of the Senior Lenders and the Second Priority Secured
Parties in respect of the Common Collateral constitute a single class of claims
(rather than separate classes of senior and junior secured claims), then each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, hereby acknowledges and agrees that all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Grantors in respect of the Common Collateral (with the effect being
that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties), the Senior Lenders shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest,
fees and expenses and other claims, all amounts owing in respect of
post-petition interest, fees and expenses (whether or not allowed or allowable
under Section 506(b) of the Bankruptcy Code or otherwise in such Insolvency or
Liquidation Proceeding) before any distribution is made in respect of the Second
Priority Claims, with each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby acknowledging and agreeing to
turn over to the First Priority Designated Agent amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Secured Parties.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The consent by the Senior Lenders to the execution and delivery of
the Second Priority Documents to which the Senior Lenders have consented and all
loans and other extensions of credit made or deemed made on and after Closing
Date by the Senior Lenders to the Company or any Subsidiary shall be deemed to
have been given and made in reliance upon this Agreement. Each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
acknowledges that it and the applicable Second Priority Secured Parties is not
entitled to rely on any credit decision or other decisions made by any First
Lien Agent or any Senior Lender in taking or not taking any action under the
applicable Second Priority Document or this Agreement.

7.2 No Warranties or Liability. Neither any First Lien Agent nor any Senior
Lender shall have been deemed to have made any express or implied representation
or warranty upon which the Second Priority Agent or the Second Priority Secured
Parties may rely, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Senior Lender
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon. The Senior Lenders will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior
Lender Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Lenders may manage their loans and
extensions of credit without regard to any rights or interests that any Second
Priority Agent or any of the Second Priority Secured Parties have in the Common
Collateral or otherwise, except as otherwise provided in this Agreement. Neither
any First Lien Agent nor any Senior Lender shall have any duty to any Second
Priority Agent or any Second Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the

 

24



--------------------------------------------------------------------------------

Company or any Subsidiary thereof (including the Second Priority Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the First Lien Agents, the
Senior Lenders, the Second Priority Agents and the Second Priority Secured
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectibility of any of the Second Priority Claims, the Senior Lender Claims or
any guarantee or security which may have been granted to any of them in
connection therewith, (b) the Company’s title to or right to transfer any of the
Common Collateral or (c) any other matter except as expressly set forth in this
Agreement.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Agents and the Senior Lenders, and the Second Priority Agents
and the Second Priority Secured Parties, respectively, hereunder shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other Senior Lender Document or of the terms of the Second
Priority Senior Secured Notes Indenture or any other Second Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second Priority Agent or any Second Priority Secured
Party in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Conflicts. Subject to Section 8.19, in the event of any conflict between the
provisions of this Agreement and the provisions of any Senior Lender Document or
any Second Priority Document, the provisions of this Agreement shall govern.

8.2 Continuing Nature of this Agreement; Severability. Subject to Section 6.4
and Section 5.7(c), this Agreement shall continue to be effective until the
Discharge of Senior Lender Claims shall have occurred or such later time as all
the Obligations in respect of the Second Priority Claims shall have been paid in
full. This is a continuing agreement of lien subordination and the Senior
Lenders may continue, at any time and without notice to each

 

25



--------------------------------------------------------------------------------

Second Priority Agent or any Second Priority Secured Party, to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company or any other Grantor constituting Senior Lender Claims in reliance
hereon. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.3 Amendments; Waivers. Subject to Section 8.22 hereof, no amendment,
modification or waiver of any of the provisions of this Agreement by any Second
Priority Agent or any First Lien Agent or the Company shall be deemed to be made
unless the same shall be in writing signed on behalf of the party making the
same or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time.

8.4 Information Concerning Financial Condition of the Company and the
Subsidiaries. Neither any First Lien Agent nor any Senior Lender shall have any
obligation to any Second Priority Agent or any Second Priority Secured Party to
keep the Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agents and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Lenders with respect
to, (a) the financial condition of the Company and the Subsidiaries and all
endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims. The First
Lien Agents, the Senior Lenders, each Second Priority Agent and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any First Lien Agent, any Senior
Lender, any Second Priority Agent or any Second Priority Secured Party, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party, it or they shall be under no obligation
(w) to make, and the First Lien Agents, the Senior Lenders, the Second Priority
Agents and the Second Priority Secured Parties shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

8.5 Subrogation. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6 Application of Payments . Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as

 

26



--------------------------------------------------------------------------------

otherwise provided herein, each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, assents to any such extension or
postponement of the time of payment of the Senior Lender Claims or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Lender Claims and to the addition or release of any other Person
primarily or secondarily liable therefor.

8.7 Consent to Jurisdiction; Waivers. The parties hereto consent to the
nonexclusive jurisdiction of any state or federal court located in New York
County, New York (the “New York Courts”), and consent that all service of
process may be made by registered mail directed to such party as provided in
Section 8.8 for such party. Service so made shall be deemed to be completed
three days after the same shall be posted as aforesaid. The parties hereto waive
any objection to any action instituted hereunder in any such court based on
forum non conveniens, and any objection to the venue of any action instituted
hereunder in any such court. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement, or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto in connection
with the subject matter hereof. Nothing in this Agreement shall affect any right
that any party may otherwise have to bring any action or proceeding relating to
this Agreement in the courts of any jurisdiction, except that each Second
Priority Secured Party and each Second Priority Agent agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts,
and (b) in any such action or proceeding brought against any Second Priority
Agent or any Grantor or any Second Priority Secured Party in any other court, it
will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Second Priority Secured Party from asserting or seeking the
same in the New York Courts.

8.8 Notices. All notices to the Grantors, the Second Priority Secured Parties
and the Senior Lenders permitted or required under this Agreement may be sent to
the Trustee, the First Lien Agents or any Second Priority Agent as provided in
the Second Priority Senior Secured Notes Indenture, the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the other relevant
Senior Lender Documents or the other relevant Second Priority Documents, as
applicable. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, faxed, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a facsimile or electronic mail or
upon receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties. The First Lien Agents
hereby agree to promptly notify each Second Priority Agent upon payment in full
in cash of all Obligations under the applicable Senior Lender Documents (except
for contingent indemnities and cost and reimbursement obligations to the extent
no claim therefor has been made).

8.9 Further Assurances . Each of the Second Priority Agents, on behalf of itself
and each applicable Second Priority Secured Party, and each applicable First
Lien Agent, on

 

27



--------------------------------------------------------------------------------

behalf of itself and each Senior Lender, agrees that each of them shall take
such further action and shall execute and deliver to each other First Lien Agent
and the Senior Lenders such additional documents and instruments (in recordable
form, if requested) as each other First Lien Agent or the Senior Lenders may
reasonably request, to effectuate the terms of and the lien priorities
contemplated by this Agreement.

8.10 Governing Law. This Agreement has been delivered and accepted in and shall
be deemed to have been made in New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First Lien Agents, the Senior Lenders, the Second Priority Agents, the Second
Priority Secured Parties and their respective permitted successors and assigns.

8.12 Specific Performance. Each First Lien Agent may demand specific performance
of this Agreement. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any First Lien Agent.

8.13 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or via electronic mail, each of which shall be
an original and all of which shall together constitute one and the same
document.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First Lien Agents
represent and warrant that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
Indenture Secured Parties.

8.16 No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims, the holders of Second Priority Claims and the Borrowers.
Subject to the acknowledgement of intercreditor agreement attached hereto, no
other Person shall have or be entitled to assert rights or benefits hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

 

28



--------------------------------------------------------------------------------

8.18 First Lien Agents and Second Priority Agents. It is understood and agreed
that (a) Wilmington Trust is entering into this Agreement in its capacity as
administrative agent and collateral agent under the Credit Agreement and the
provisions of Article VIII of the Credit Agreement applicable to Wilmington
Trust as administrative agent and collateral agent thereunder shall also apply
to Wilmington Trust as Credit Agreement Agent hereunder, (b) UMB is entering
into this Agreement in its capacity as the Initial Other First Priority Lien
Obligations Agent, and the provision of Article VII of the Initial Other First
Priority Lien Obligations Agreement applicable to the trustee thereunder shall
also apply to the Initial Other First Priority Lien Obligations Agent, and
(c) UMB is entering into this Agreement in its capacity as Trustee, and the
provisions of Article VII of the Second Priority Senior Secured Notes Indenture
applicable to the trustee thereunder shall also apply to the Trustee hereunder.

8.19 Relative Rights. Notwithstanding anything in this Agreement to the contrary
(except to the extent contemplated by Section 5.3(b)), nothing in this Agreement
is intended to or will (a) amend, waive or otherwise modify the provisions of
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture or any other
Senior Lender Documents or Second Priority Documents entered into in connection
with the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture or any other
Senior Lender Document or Second Priority Document or permit the Company or any
Subsidiary to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Lender Documents entered into in connection
with the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture or any other
Second Priority Documents, (b) change the relative priorities of the Senior
Lender Claims or the Liens granted under the Senior Lender Documents on the
Common Collateral (or any other assets) as among the Senior Lenders,
(c) otherwise change the relative rights of the Senior Lenders in respect of the
Common Collateral as among such Senior Lenders or (d) obligate the Company or
any Subsidiary to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents or any other Senior
Lender Document entered into in connection with the Credit Agreement, the Other
First Priority Lien Obligations Credit Documents, the Second Priority Senior
Secured Notes Indenture or any other Second Priority Documents.

8.20 References. Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any Section, clause, paragraph, definition or
other provision of the Second Priority Senior Secured Notes Indenture (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer (i) to such Section, clause, paragraph
or other provision of the Second Priority Senior Secured Notes Indenture, as
applicable (including any definition contained therein), as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Second Priority Senior Secured Notes Indenture, and (2) to
the extent required under the terms of the Credit Agreement and the Other First
Priority Lien Obligations Credit Documents, approved in writing by, or on behalf
of, the requisite Senior Lenders as are needed to approve such amendment or
modification, and (ii) if such Second Priority Senior Secured Notes Indenture
ceases to be outstanding, to such Section, clause, paragraph or other provision
of the relevant Second Priority Document then in effect governing the
outstanding Second Priority Claims.

 

29



--------------------------------------------------------------------------------

8.21 [Reserved]

8.22 Joinder Requirements. The Company and/or any First Lien Agent and/or any
Second Priority Agent, without the consent of any other First Lien Agent or
Second Priority Agent, any Senior Lender or any Second Priority Secured Party,
may designate additional obligations as Other First Priority Lien Obligations or
Future Second Lien Indebtedness if the incurrence of such obligations is
permitted under each of the Credit Agreement, each Other First Priority Lien
Obligations Credit Document, the Second Priority Senior Secured Notes Indenture,
all other relevant Senior Lender Documents and Second Priority Documents and
this Agreement. If so permitted, as a condition precedent to the effectiveness
of such designation, the applicable Other First Priority Lien Obligations Agent
or the administrative agent or trustee and collateral agent for such Future
Second Lien Indebtedness shall execute and deliver to each First Lien Agent and
Second Priority Agent, a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Credit Agreement Agent. Notwithstanding
anything to the contrary set forth in this Section 8.22 or in Section 8.3
hereof, any First Lien Agent and/or any Second Priority Agent may, and, at the
request of the Company, shall, in each case, without the consent of any First
Lien Agent or Second Priority Agent, any Senior Lender or any Second Priority
Secured Party, enter into a supplemental agreement (which may take the form of
an amendment, an amendment and restatement or a supplement of this Agreement) to
facilitate the designation of such additional obligations as Other First
Priority Lien Obligations or Future Second Lien Indebtedness. Any such amendment
may, among other things, (i) add other parties holding Future Second Lien
Indebtedness (or any agent or trustee therefor) to the extent such Indebtedness
is not prohibited by the Credit Agreement, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document governing Future Second Lien Indebtedness,
(ii) add other parties holding Obligations arising under the Other First
Priority Lien Obligations Credit Documents (or any agent or trustee thereof) to
the extent such Obligations are not prohibited by the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document governing
Future Second Lien Indebtedness, (iii) in the case of Future Second Lien
Indebtedness, (a) establish that the Lien on the Common Collateral securing such
Future Second Lien Indebtedness shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any Senior Lender Claims, and
(b) provide to the holders of such Future Second Lien Indebtedness (or any agent
or trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the First Lien Agents) as are
provided to the holders of Second Priority Claims under this Agreement prior to
the incurrence of such Future Second Lien Indebtedness, and (iv) in the case of
Obligations arising under Other First Priority Lien Obligations Credit
Documents, (a) establish that the Lien on the Common Collateral securing such
Obligations shall be superior in all respects to all Liens on the Common
Collateral securing any Second Priority Claims and any Future Second Lien
Indebtedness, and (b) provide to the holders of such Obligations arising under
the Other First Priority Lien Obligations Credit Documents (or any agent or
trustee thereof) the comparable rights and benefits as are provided to the
holders of Senior Lender Claims under this Agreement prior to the incurrence of
such Obligations. Any such additional party, each First Lien Agent and each
Second Priority Agent

 

30



--------------------------------------------------------------------------------

shall be entitled to rely on the determination of officers of the Company that
such modifications do not violate the Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document governing Future Second Lien
Indebtedness if such determination is set forth in an officers’ certificate
delivered to such party, the First Lien Agents and each Second Priority Agent;
provided, however, that such determination will not affect whether or not the
Company has complied with its undertakings in the Credit Agreement, the Other
First Priority Lien Obligations Credit Documents, the Senior Collateral
Documents, the Second Priority Senior Secured Notes Indenture, any other Second
Priority Document governing Future Second Lien Indebtedness, the Second Priority
Collateral Documents or this Agreement. Notwithstanding the foregoing, without
the consent of any First Lien Agent, Senior Lender, Second Priority Agent or any
Second Priority Secured Party, any additional Grantor may become a party hereto
by execution and delivery of a joinder agreement in accordance with Section 5.16
of the Senior Collateral Agreement and upon such execution and delivery, such
Grantor shall be subject to the terms hereof and the terms of the Senior
Collateral Documents and Second Priority Collateral Documents applicable
thereto.

8.23 Intercreditor Agreements. Each party hereto agrees that the Senior Lenders
(as among themselves) and the Second Priority Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable First Lien Agent or Second Priority Agent
governing the rights, benefits and privileges as among the Senior Lenders or the
Second Priority Secured Parties, as the case may be, in respect of the Common
Collateral, this Agreement and the other Senior Collateral Documents or Second
Priority Collateral Documents, as the case may be, including as to application
of proceeds of the Common Collateral, voting rights, control of the Common
Collateral and waivers with respect to the Common Collateral, in each case so
long as (A) the terms thereof do not violate or conflict with the provisions of
this Agreement or the other Senior Collateral Documents or Second Priority
Collateral Documents, as the case may be, (B) in the case of any such
intercreditor agreement (or similar arrangement) affecting any Senior Lenders,
the First Lien Agent acting on behalf of such Senior Lenders agrees in its sole
discretion, or is otherwise obligated pursuant to the terms of the applicable
Senior Collateral Documents, to enter into any such intercreditor agreement (or
similar arrangement) and (C) in the case of any such intercreditor agreement (or
similar arrangement) affecting the Senior Lenders holding Senior Lender Claims
under the Credit Agreement, such intercreditor agreement (or similar
arrangement) is permitted under the Credit Agreement or the Required Lenders
otherwise authorize the applicable First Lien Agent to enter into any such
intercreditor agreement (or similar arrangement). If a respective intercreditor
agreement (or similar arrangement) exists, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement, and the provisions of this Agreement shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, modified or otherwise supplemented from time to time in accordance
with the terms thereof, including to give effect to any intercreditor agreement
(or similar arrangement)).

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Wilmington Trust, National Association as Credit Agreement Agent By:  

/s/ Jeffery Rose

  Name: Jeffery Rose   Title: Vice President

[Signature Page to Second Lien Intercreditor Agreement]

 



--------------------------------------------------------------------------------

UMB Bank, National Association as Initial Other First Priority Lien Obligations
Agent By:  

/s/ Gavin Wilkinson

  Name: Gavin Wilkinson   Title: Senior Vice President UMB Bank, National
Association as Trustee By:  

/s/ Gavin Wilkinson

  Name: Gavin Wilkinson   Title: Senior Vice President

[Signature Page to Second Lien Intercreditor Agreement]

 



--------------------------------------------------------------------------------

VICI PROPERTIES 1 LLC VICI FC INC. By:   /s/ Mary E. Higgins   Name: Mary E.
Higgins   Title: Vice President

[Signature Page to Second Lien Intercreditor Agreement]

 